PER CURIAM.
We initially accepted jurisdiction to review State v. Jones, 849 So.2d 438 (Fla. 3d DCA 2003), a decision alleged to expressly construe a provision of the state or the federal constitution. See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, CANTERO, and BELL, JJ., concur.
LEWIS, J., dissents with an opinion.
ANSTEAD and QUINCE, JJ., dissent.